FILED
               UNITED STATES COURT OF APPEALS                JAN 20 2015

                                                         MOLLY C. DWYER, CLERK
                       FOR THE NINTH CIRCUIT               U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,            No. 11-10227

         Plaintiff - Appellee,       D.C. No. 2:08-cr-00562-EJG-6

 v.
                                     ORDER
JOSE ANTONIO OJEDA CABADA,

         Defendant - Appellant.



UNITED STATES OF AMERICA,            No. 11-10262

         Plaintiff - Appellee,       D.C. No. 2:08-cr-00562-EJG-9

 v.

JOSE GONZALEZ ARIAS, AKA Cesar
Castro Favela,

         Defendant - Appellant.
UNITED STATES OF AMERICA,                        No. 11-10328

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00562-EJG-12

  v.

JESUS ALFONZO BARRAZA
BARRAZA,

              Defendant - Appellant.


Before: NOONAN and IKUTA, Circuit Judges, and DANIEL, Senior District
Judge.*

       The panel votes to deny the petition for rehearing in United States v.

Barraza Barraza. Judge Ikuta votes to deny petitions for rehearing en banc in

United States v. Cabada and United States v. Barraza Barraza. Judge Noonan and

Judge Daniel recommend denying the petitions for rehearing en banc.

       The full court has been advised of the petitions for rehearing en banc, and no

judge of the court has requested a vote on whether to rehear the matter en banc.

Fed. R. App. P. 35.

       Appellant Cabada’s Petition for Rehearing En Banc is DENIED.

       Appellant Barraza Barraza’s Petition for Rehearing and Petition for

Rehearing En Banc is DENIED.

*     The Honorable Wiley Y. Daniel, Senior District Judge for the U.S. District
Court for Colorado, sitting by designation.
                                          2
      Gonzalez Arias’s Petition for Rehearing is GRANTED.

      The memorandum disposition filed on November 26, 2014 is amended as

follows: On page 6, lines 9-10, “and the sentencing guideline range of 188 to 235

months” is stricken.

      No further petitions for rehearing and for rehearing en banc shall be

entertained.




                                         3